MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
April 13, 2006
Carley v. Myers (S53115); Towers v. Myers (S53116).  On April 5, 2006, petitioners Margaret
Murphy Carley and Pat McCormick filed objections to the Attorney General's modified ballot title. 
The court determines that petitioners' objections are not well taken and denies the same. The court
certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative
No. 105 (2006).  ORS 250.085(10)(a). 
Perry v. Myers (S53168). On April 5, 2006, petitioner William (Bill) Perry filed objections to the
Attorney General's modified ballot title.  The court determines that petitioner's objections are not
well taken and denies the same. The court certifies to the Secretary of State the Attorney
General's modified ballot title for Proposed Initiative No. 125 (2006).  ORS 250.085(10)(a).
Straube et al v. Myers (S53128); McEvilly v. Myers (S53133); Dalto v. Myers (S53134). On
April 5, 2006, and on April 6, 2006, petitioners Gary J. Straube, Nathan Robert Rietman, and
Terrence W. McEvilly filed objections to the Attorney General's modified ballot title.  The court
determines that petitioners' objections are not well taken and denies the same. The court certifies to
the Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 112
(2006).  ORS 250.085(10)(a).